Based both upon the specific language used in R.C. 2744.02 and upon the prohibition against cruel and unusual punishment contained in Section 9, Article I of the Ohio Constitution and the Eighth Amendment to the United States Constitution, I think a different result might be warranted if the officers of a correctional institution were alleged to have deliberately
withheld medical attention or care from a prisoner in their custody.
In this case, however, it is my understanding that Phipps has alleged merely that the city of Dayton's corrections officers were careless in their evaluation of his need for medical attention. For that reason, I join in the opinion and judgment of this court, but I assume that the result might be different in a case alleging a deliberate withholding of medical attention of care, especially if the need for medical attention or care were obvious.